                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00324-RBJ

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. LEVI JOHN ROBERTS,

     Defendant.
_____________________________________________________________________

        RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

      This matter is before the Court on the Competency Hearing held before the

undersigned on October 16, 2019, to determine Defendant Levi John Roberts’ competency

to proceed in this criminal case. Based on the following, the Court recommends that

Defendant is competent to proceed.

      Having judicially noticed all relevant adjudicative facts in the file and record, having

considered Defendant’s non-objection at the hearing to a finding of competency for

purposes of proceeding with the criminal case against him, and having considered the

Forensic Evaluation [#24] filed under seal on September 19, 2019, the Court enters the

following findings of fact, as supported by a preponderance of the evidence as required by

18 U.S.C. § 4241(d), and conclusions of law.

                     I. Findings of Fact and Conclusions of Law

1.    The determination of the mental competency of a defendant in a criminal case is



                                            -1-
      governed by 18 U.S.C. § 4241.

2.    Pursuant to 18 U.S.C. § 4241(a), the Court shall order a hearing on its own motion

      to determine the mental competency of a defendant “if there is reasonable cause to

      believe that the defendant may presently be suffering from a mental disease or

      defect rendering him mentally incompetent to the extent that he is unable to

      understand the nature and consequences of the proceedings against him or to

      assist properly in his defense.”

3.    At Defendant’s Initial Appearance on July 2, 2019, the Court sua sponte raised the

      issue of Defendant’s competency. See [#4].

4.    In the absence of objection from either party, the Court ordered a competency

      evaluation. See id.; see also Order [#5].

5.    Pursuant to the July 2, 2019 Order [#5] and 18 U.S.C. § 4247(b), Lesli Johnson,

      Ph.D., a forensic psychologist, conducted a psychological examination of Defendant.

      See [#24].

6.    On September 19, 2019, the Forensic Evaluation [#24] of Dr. Johnson was filed

      under seal.

7.    The report included the information, diagnoses, and opinions required pursuant to

      the provisions of 18 U.S.C. § 4247(c)(1)-(4). See id.

8.    The Court approves, adopts, and incorporates Dr. Johnson’s findings, diagnoses,

      and opinions.

9.    The Court held a hearing pursuant to 18 U.S.C. § 4247(d) on October 16, 2019, at

      which Defendant appeared.

10.   Defendant is not presently suffering from a mental disease or defect rendering him

                                          -2-
       mentally incompetent to the extent that he is unable to understand the nature and

       consequences of the proceedings against him or unable to assist properly in his

       defense.

11.    Therefore, the Court finds that Defendant is presently competent to proceed.

12.    Pursuant to 18 U.S.C. § 3161(h)(1)(A), the period of delay, i.e., from the Court’s own

       sua sponte motion, see [#4], on July 2, 2019, to the date of the District Judge’s order

       on this Recommendation, resulting from these competency proceedings should be

       excluded in computing the time within which the trial must commence under 18

       U.S.C. § 3161(c).

                                      II. Conclusion

       Based on the foregoing,

       IT IS HEREBY RECOMMENDED that Defendant Levi John Roberts be declared

competent to proceed.

       IT IS FURTHER RECOMMENDED that, pursuant to 18 U.S.C. § 3161(h)(1)(A), the

period of delay, i.e., from the Court’s own sua sponte motion, see [#4], on July 2, 2019, to

the date of the District Judge’s order on this Recommendation, resulting from these

competency proceedings should be excluded in computing the time within which the trial

must commence under 18 U.S.C. § 3161(c).

       IT IS HEREBY ORDERED that, pursuant to Fed. R. Crim. P. 59(b)(2), the parties

shall have fourteen (14) days after service of this Recommendation to serve and file any

written objections in order to obtain reconsideration by the District Judge to whom this case

is assigned. A party’s failure to serve and file specific, written objections waives de novo



                                             -3-
review of the Recommendation by the District Judge, see Fed. R. Crim. P. 59(b)(3), and

also waives appellate review of both factual and legal questions. See Fed. R. Crim. P.

59(b)(2).



       Dated: October 16, 2019




                                         -4-
